DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/21 has been entered.
 	This office action is responsive to the amendment accompanying the foregoing RCE. The applicant has overcome the rejections under Section 103. However, the double patenting rejections have not yet been overcome. Refer to the foregoing amendment for substance of applicant's rebuttal arguments and/or remarks. Therefore, the present claims are being non-finally rejected over the remaining grounds of rejection/double patenting rejections as composed infra on the written record: 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10573861. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’861 claims the following (see claims 1-18):

    PNG
    media_image1.png
    493
    379
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    354
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    378
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    365
    374
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    419
    385
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    276
    728
    media_image6.png
    Greyscale

In this case, the claims of US Patent’861 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of any independent claims 1 and 11 with any one of dependent claims 2-10 and 12-20, alone or in combination, represent obvious variations and/or modifications within the purview of a skilled artisan. 


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9209483. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’483 claims the following (see claims 1-13):

    PNG
    media_image7.png
    398
    416
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    528
    443
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    503
    439
    media_image9.png
    Greyscale

In this case, the claims of US Patent’483 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of independent claim 1 with any one of dependent claims 2-13, alone or in combination, represent obvious variations and/or modifications within the purview of a skilled artisan. 

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9577231. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’231 claims the following (see claims 1-23):

    PNG
    media_image10.png
    281
    890
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    270
    452
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    240
    447
    media_image12.png
    Greyscale

In this case, the claims of US Patent’231 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of any independent claims 1, 9 and 21 with any one of dependent claims 2-8, 10-20 and 22-23, alone or in combination, represent obvious variations and/or modifications within the purview of a skilled artisan. 
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9774020. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’020 claims the following (see claims 1-20):

    PNG
    media_image13.png
    588
    880
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    420
    870
    media_image14.png
    Greyscale

 	In this case, the claims of US Patent’020 fully encompass the broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Otherwise, combinations of any independent claims 1 and 11 with any one of dependent claims 2-10 and 12-20, alone or in combination, represent obvious variations and/or modifications within the purview of a skilled artisan. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: for claims 15-20, the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 08/25/21 for details. However, the double patenting rejections still stand for the reasons of record. 

Response to Arguments
Applicant’s arguments, filed 08/25/21, with respect to claims 15-20 have been fully considered and are persuasive.  Thus, the prior art rejection of claims 15-20 has been withdrawn. 
However, applicant has not yet filed terminal disclaimers to obviate and/or overcome the outstanding double patenting rejections. Therefore, the double patenting rejections still stand for the reasons of record. 
                                       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727